 In the Matter of ROWE MANUFACTURING COMPANYandLOCAL UNIONNo. 1692, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFFILIATED WITH THE A. F. of L.Case No. R-5153SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 3, 1943On May 5, 1943, the National Labor Relations Boardissued itsDecision and Direction of Election in the above-entitled proceeding.'On May 12, 1943, Rowe Manufacturing Company, herein called theCompany, filed a petition for a rehearing together with objections tothe holding of an election until after its petition was acted upon bythe Board.On May 18, 1943, the Board denied this petition.Pur-suant tothe Direction of Election, an election by secret ballot wasconducted on- May-25, 1943, under the direction and supervision ofthe Regional Director for the Thirteenth Region.On May 26, 1943,the Regional Director acting pursuant to Article III, Section 10, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties an Election Report.As to the balloting and itsresults,the Regional Director reportedas follows :Approximatenumber of eligible voters--------------------- 235Total ballotscast------------------------------------------- 218Total ballotschallenged-------------------------------------2Totalvoidballots-------------------------------------------1Total valid votes counted----------------------------------- 215Votes cast for Local Union No. 1652, United Brotherhood ofCarpentersand Joinersof America,affiliatedwith the A.F.°of L--------------------------------------------------- 134Votes castagainstLocal Union No. 1692, United Brotherhoodof Carpentersand Joinersof America, affiliated with the A.F. of L---------------------------------------------------81Thereafter the Company filed Objections to said Election Report.The Objections contain 12 numbered specifications.Of these, thefirst 9 areaddressed to the Decision and Direction of Elections and149 N. L R.B. 472.51 N. L. R. B., No. 17.63 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot to the conduct of the ballot or the Election Report.The tenthspecification alleges that the Board failed to post notices prohibitingthe solicitation of votes and election compaigning upon the premisesof the Company. The eleventh specification alleges that certain un-named employees while on company time and premises solicited votesand otherwise campaigned for the Union both prior to and at the timeof the election, and that certain eligible voters, as a result of intimi-dation and coercion practiced upon them by unnamed persons, re-frained from voting against the Union.The twelfth specificationmerely contains a request for a hearing upon the objections.On June 18, 1943, the Regional Director, acting pursuant to ArticleIII, Section 10, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued a Report on Objections.2 in whichhe found that the matters complained of in each of the objections raisedno substantial or material issue regarding the conduct of the ballot orthe Election Report.With respect to the tenth specification of theCompany's objections the Regional Director reported that on May 19,1943, there was forwarded to the Company for posting election noticesbearing the following language : "Electioneering will not be permittedat or near the polling place"; that the Field Examiner conducting theelection warned both the Company and the Union against such elec-tioneering; and that although requested by the Field Examiner toreport any violations of this prohibition, no complaint was made bythe Company at any time during the election.With respect to theeleventh specification of the Company's objections, the Regional Direc-tor reported that, although requested by the Field Examiner assignedto the case to do so, the Company refused to produce witnesses or fur-nish any evidence in support of its allegation, stating that it, would doso only if a formal hearing was held on the Objections.We have considered the Objections and the Report on Objections.As already noted, the first nine specifications contained in the Objec-tions allege no irregularity in the conduct of the ballot or in the Elec-tion Report, and, therefore, are not properly raised at this time.Moreover, these objections in substance were urged by the Companyin its briefs submitted prior to our Decision and Direction of Electionand in its motion for a rehearing, and, after due consideration by us,were decided adversely to the Company.We do not find any merit to the contention of the Company thatthere was impropriety in the failure of the Board to post a notice pro-hibiting solicitation or campaigning on the company premises gener-ally.As noted in the Regional Director's Report,'the Board did makeprovision for the posting of notices prohibiting electioneering "at or2On June 24, 1943, the Company filed exceptions to the Report on Objections which theBoard has considered. ROWE MANUFACTURING COMPANY65near the polling places."There is no allegation in the Company'spleading that this rule was violated, and, as reported by the RegionalDirector, no complaints of any such violation were made by the Com-pany at any time during the election.We are not persuaded that elec-tioneering conducted on company time and premises, but away fromthe neighborhood of the polls, creates an impediment to the fair con-duct of an election which is held by secret ballot and is subject to thescrutiny of interested parties.'Under Article III, Section 10, of the Board's Rules and Regula-tions-Series 2, as amended, a hearing is provided on objections to anelection 'report only where it appears, after due investigation by theagent conducting the ballot, that the objections raise substantial andmaterial issues. In view of the refusal of the Company, upon request,to submit to the Board's agent substantiating proof in support of itsallegations of union interference with the conduct of the ballot, wedo not have any evidence before us to support a conclusion that theCompany's objections charging such interference raise substantial andmaterial issues which would warrant the Board in ordering a hearingthereon.4Moreover, with respect to the allegation that certain eligiblevoters were induced by means of intimidation to refrain from voting,the Election Report shows that out of 235 eligible voters, only 17employees failed to vote.Had all 17 voted against the Union theirvotes,.would not have changed the results of the election.For the foregoing reasons we concur with the conclusion of theRegional Director that the Company's Objections do not raise substan-tial or material issues with respect to the Report on Ordered Electiondated May 26, 1943, and accordingly hereby overrule said Objections.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT Is EERrBY CERTIFIED that Local Union No. 1692, United Brother-hood of Carpenters and Joiners of America, affiliated with the A. F.of L., has been designated and selected by a majority of all employeesof the Rowe Manufacturing Company at Galesburg, Illinois, includ-ing the employees named in Appendix A of the Decision and Directionof Election in this proceeding, but excluding executives, superintend-ents, office clerical employees, guards who are sworn into the AuxiliaryMilitary Police, and the employees named in Appendix B of the Deci-'Cf.Matter of National Sugar Refining Company of New Jersey,4 N.L R.B 276, 279.Cf.Matter of Thompson Products,Inc.,43 N. L. R B 1379. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion and Direction of Election in this proceeding, as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the Act, Local Union No. 1692, United Brotherhoodof Carpenters and Joiners of America, affiliated with the A. F. of L.,is the exclusive representative of all such employees for the purposeof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.